        Case 1:20-cv-10832-AT-SN Document 57 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES & EXCHANGE COMMISSION,

                   Plaintiff,

        v.                                       No. 20-cv-10832 (AT)

 RIPPLE LABS INC.,                                MOTION FOR ADMISSION
 BRADLEY GARLINGHOUSE,                            PRO HAC VICE
 and CHRISTIAN A. LARSEN,
               Defendants.


      Pursuant to Rule 1.3 of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York, I, Nowell D. Bamberger, hereby move this

Court for an Order for admission to practice Pro Hac Vice to appear as counsel for

Defendant Bradley Garlinghouse in the above-captioned action.

       As set out in the attached declaration, I am in good standing of the bars of Maryland

and the District of Columbia, there are no pending disciplinary proceedings against me in

any state or federal court, I have never been convicted of a felony, and I have never been

censured, suspended, disbarred, or denied admission or readmission by any court.

   Dated: Washington, D.C.
         March 11, 2021
                                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                                 By:


                                                         Nowell D. Bamberger
                                                         nbamberger@cgsh.com
                                                         2112 Pennsylvania Ave NW
                                                         Washington, D.C. 20037
                                                         Tel: (202) 974-1752
                                                         Attorney for Bradley Garlinghouse
